Citation Nr: 0602813	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-33 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
neurological injury to the right lower extremity, claimed as 
due to a right total hip arthroplasty performed on February 
11, 2002, by the Department of Veterans Affairs.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to neurological injury to 
the right lower extremity.

3.  Entitlement to special monthly compensation for aid and 
attendance/housebound status.  

4.  Entitlement to an effective date prior to June 10, 2002, 
for the grant of a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to March 
1950.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision and June 
2004 rating decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

I.  Service Connection For A Low Back Disorder And 
Special Monthly Compensation

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The claims file does not show a letter 
was issued by the RO that satisfies the duty to notify with 
regard to these two issues, and this should be accomplished 
on remand.



II.  1151
  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  A VA medical opinion is warranted to 
address whether any additional disability is the result of VA 
carelessness, negligence, or similar instance of fault or 
whether such disability was an event that was not reasonably 
foreseeable.  38 C.F.R. § 3.361 (2005).

Effective September 2, 2004, the final rules implementing the 
amendments to 38 U.S.C. § 1151 were published.  69 Federal 
Register 46433 (codified at 38 C.F.R. § 3.361).  The RO has 
not considered 38 C.F.R. § 3.361 (2005), and this too should 
be accomplished on remand.

III.  TDIU

In a June 2004 rating decision, the RO granted entitlement to 
a TDIU, effective September 24, 2003.  Notice of this 
decision was sent to the veteran in correspondence dated in 
June 2004.  Thereafter, in correspondence received by VA in 
July 2004, the veteran expressed disagreement with the 
assigned effective date for the award of a TDIU.  His written 
statement is sufficient to constitute a timely Notice of 
Disagreement as it was received within a year from the date 
he was notified of the decision.  See 38 C.F.R. § 20.201 
(2005); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  
A review of the record, however, does not indicate that a 
Statement of the Case addressing this specific issue was 
furnished by the RO to the veteran in response to his timely 
Notice of Disagreement.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a Statement of the Case, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).



In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
with regard to the veteran's claims for 
entitlement to service connection for a 
low back disorder and entitlement to 
special monthly compensation for aid and 
attendance/housebound status.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  In 
this regard, the veteran should be 
provided a notice letter and specifically 
told of the information or evidence he 
needs to submit to substantiate his 
service connection for a low back disorder 
and special monthly compensation claims, 
as well as the information or evidence 
that VA will obtain, if any.  38 U.S.C.A. 
§ 5103(a).  The veteran should also be 
asked to submit all pertinent information 
or evidence in his possession.  38 C.F.R. 
§ 3.159.

2.  The RO must arrange for a physician 
with appropriate expertise to review the 
veteran's claims file and provide an 
opinion, with supporting rationale, as to 
whether the veteran has any additional 
disability in his right lower extremity 
as a result of a right total hip 
arthroplasty performed by VA on February 
11, 2002.

If additional disability and a causal 
connection are found, the physician must 
comment and provide supporting rationale, 
on whether any additional right lower 
extremity disability was the result of VA 
carelessness, negligence, or similar 
instance of fault or 


whether such neurological disability was 
an event that was not reasonably 
foreseeable.

The physician's rationale must discuss 
such factors as the veteran's condition 
immediately before and after the treatment 
in question, actual causation, whether 
there was a continuance or natural 
progress of a disease or injury, the 
degree of care involved, and the level of 
risk for the treatment provided.  The 
report prepared must be typed.

If the reviewing physician determines that 
physical examination and/or diagnostic 
testing of the veteran is necessary, such 
must be scheduled.  A typed report must be 
prepared and associated with the claims 
file.

3.  The RO must readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO must document its 
consideration of the September 2004 
regulatory revisions for adjudicating 
section 1151 claims.  If any of the 
decisions remains adverse to the veteran, 
the RO must furnish him and his 
representative a Supplemental Statement of 
the Case and afford a reasonable period of 
time within which to respond thereto.

4.  The RO should provide the veteran and 
his representative a Statement of the Case 
as to the issue of an earlier effective 
date for the grant of a TDIU.  The veteran 
must be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this 


issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2005).  If a 
timely substantive appeal is filed with 
respect to this issue, subject to current 
appellate procedures, the case must be 
returned to the Board for further 
appellate consideration.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 77 YEARS OF AGE.  
Hence, these claims must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

